DETAILED ACTION
Status of the Claims
	Claims 1-49, 51-55 and 57-76 are pending in the instant application. Claims 1-46, 59-72, 75 and 76 have been withdrawn based upon Restriction/Election as discussed below. Claims 47-49, 51-55, 57-58, 73 and 74 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner reminds Applicants that a proper Oath or Declaration needs to be filed in in the instant application, in accordance with MPEP §602.05(a).


Priority
	The U.S. effective filing date has been determined to be 05/08/2018, the filing date of the instant application. Applicants identify the instant application as a continuation-in-part of 15/885,464 (hereafter ‘464) which claims benefit of the U.S. Provisional Application No. 62/452,788 (hereafter ‘788). Instant claim 47 recites, in part, “A method for extending the release of cetrorelix in a subject for a duration of at least four months […]” a limitation that does not find written description support in either ‘464 or ‘788. The claims are being examined to the extent that the read on the elected species of composition according to instant claim 47. Accordingly all the claims under examination have a filing date of 05/08/2018.
Information Disclosure Statement
	The information disclosure statement(s) submitted on 02/03/2022 and 06/15/2022 were filed before the mailing date of the first office action on the merits, subsequent to the above discussed RCE. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 47-49, 51-55, 57-58, 73 and 74 remain rejected under 35 U.S.C. 103 as being unpatentable over Korkut et al. (“Inhibition of growth of experimental prostate cancer with sustained release delivery systems (microcapsules and microgranules) of the leuteinizing hormone-releasing antagonists SB-75,” 1991, Proceedings of the National Academy of Sciences, Vol. 88, No. 3, pp. 844-848) in view of ORSOLINI (AU-A-20437/92; published Jan, 1993); DADEY (US 2011/0171305; published July, 2011); DUNN (6,565,874; published May 2003) and Riessmann et al. (“The LHRH antagonist Cetrorelix: a review,” 2000; European Society of Human Reproduction and Embrology; Human reproduction update, Vol. 6, No. 4, pp. 322-331).
Applicants Claims
	Applicant claims a method for extending the release of cetrorelix in a subject comprising administering to said subject a hydrogel composition comprising cetrorelix salt and a biodegradable thermoplastic polymer, wherein said biodegradable thermoplastic polymer comprises poly-lactic-co-glycolic acid (PLGA) in a lactide:glycolide molar ratio between 50:50 to 90:10 or a polymer of 100% lactide, wherein cetrorelix salt is present in an amount of 1% to 40% weight of said hydrogel composition, and said biodegradable thermoplastic polymer is present in an amount of 10% to 50% of the mass of said hydrogel composition and the cetrorelix salt is released into the subject at a therapeutically effective amount for at least about four months (instant claim 47).
	Applicant claims a method for maintaining a therapeutic level of cetrorelix in a subject for a duration of at least four months, the method comprising administering to said subject a hydrogel composition comprising cetrorelix salt and a biodegradable thermoplastic polymer, said polymer comprising poly-lactic-co-glycolic acid (PLGA) in a lactide:glycolide molar ratio between 50:50 to 90:10 or a polymer of 100% lactide, wherein the cetrorelix salt is present in an amount of 1% to 40% by weight of the hydrogel composition, and said biodegradable thermoplastic polymer is present in an amount of 10% to 50% of the mass of the hydrogel composition (instant claim 53).
	Applicants claim a method for treating a disease or condition associated with gonadotropin-releasing hormone (GnRH), the method comprising administering to a subject a hydrogel composition comprising cetrorelix and a polymer, wherein the polymer has poly-lactic-co-glycolic acid (PLGA) in a lactide:glycolide molar ratio of 1:1 to 90:10 or a polymer of 100% lactide, wherein cetrorelix is present in an amount of 1%-40% by weight of the hydrogel composition, and the polymer is present in an amount of about 10% to 50% of the mass of the hydrogel composition, thereby treating said disease [or condition] in said subject, wherein said hydrogel composition is capable of achieving a therapeutic effect within 24 hours and maintaining the therapeutic effect for at least 133 days (instant claim 73). The examiner notes that the limitation “administering to a subject a composition of any of the above claims” is being examined to the extent that it read on the elected composition.
	Applicants have elected the following species in the reply filed 07/29/2019: (a) the composition according to original claim 47; and (b) prostate cancer.
Claim interpretation: The examiner is interpreting “a therapeutic effect” as recited in claims 49, 55 and 73 as any measurable biological effect that can be linked to the administration of the cetrorelix (MPEP §2111). See, for example, US 5,998,377 (of record) Example 1 stating, in part, “These clinical benefits continued for at least 3 to 6 months after therapy.” (col. 4, lines 3-4).
	The examiner is interpreting the term “hydrogel” is being interpreted as resulting from the combination of cetrorelix, PLGA and NMP per Example 7 (Table 12) of the instant Specification.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            Korkut et al. teaches SB-75 (i.e. cetrorelix) in combination with PLGA, particularly that "SB-75 microcapsules were prepared by P. Orsolini, Cytotech, using a phase separation process and sterilized by gamma-irradiation. The product was a free-flowing powder of nearly spherical particles consisting of 2 % ( wt/wt) SB-75 trifluoroacetate in a polymeric matrix of poly(DLlactide-coglycolide) (12)." (p. 845, col. 1, §Materials and Methods, 3rd paragraph). And that: "SB-75 pamoate microgranules (prototype lot RGS 9002) were also prepared by P. Orsolini (Cytotech) as described (15) and consisted of SB-75 pamoate [ 4.5% (wt/wt)] distributed within a polymer matrix of poly(DL-lactide-coglycolide)." (p. 845, col 1, §Materials and Methods, 4th paragraph).
	Korkut et al. discloses injection of the SB-75 containing PLGA microparticles into Male rats bearing Dunning R3327H transplantable prostate carcinoma, and the rats were treated for a period of 8-weeks all results showing decreased tumor volume, showing that "In both experiments, sustained delivery systems of LH-RH antagonist SB-75 effectively inhibited the growth of Dunning R-3327 prostate cancers. [ ... ] all three doses of SB-75 markedly inhibited tumor growth. [ ... ] The tumor inhibition was dose dependent, higher doses of SB-75 exerting a greater suppressive effect on the growth of Dunning prostate cancers." (p. 845, col. 2, §Results, 1st paragraph, Figure 1).
	Korkut et al. teaches that "The sustained-delivery systems are more convenient and more efficacious for delivering therapeutic doses of agonists and antagonists than multiple daily administration [ ... ] . Clinical use of sustained-release formulation of agonists of LH-RH was previously shown to be efficacious [ ... ] . The suppression of gonadal functions achieved by administration of LH-RH agonists and antagonists is equivalent to chemical castration and provides an efficient approach for the treatment of prostate cancer and other sex hormone-dependent tumors [ ... ]. (p. 847, col. 1, lines 12-21 ). And further that: "In breast cancer, as in prostate cancer, the advantage of antagonists, in addition to a possible better inhibition of tumor growth, could be also based on the fact that they inhibit LH, FSH, and sex steroid secretions from the start of the administration. The use of antagonists in the treatment of cancer would avoid the transient stimulation of the release of gonadotropins and sex steroids that occurs initially in response to LH-RH agonists." [emphasis added] (p. 847, col. 1, line 30 through col. 2, line 4). 
	Korkut et al. further teaches that "Although the microcapsules and microgranules of SB-75 reported herein represented only prototype batches, our work indicates that the improved sustained delivery formulations of the LH-RH antagonist SB-75 should be capable of maintaining a therapeutic level of the peptide for several weeks." (p. 847, col. 2, last line through p. 848, col. 1, line 5).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Korkut et al. is that Korkut et al. does not expressly teach (1) the cetrorelix salt including the claimed concentration 1-40% and (2) the composition is a gel composition including 10-50% the PLGA polymer; or (3) the cetrorelix is released into the patient at a therapeutically effective amount for at least about four months (instant claim 47 & 53), for at least 119 days (instant claims 48, 54 “and maintains therapeutic effect […] for at least 133 days.” 
	DUNN teaches a polymeric delivery formulation of leuprolide with improved efficacy (see whole document), including a flowable composition suitable for use as a controlled release implant, the composition comprising (a) a biodegradable thermoplastic polymer (PLGA - 50:50 and 75:25, lactide:glycolide), (b) a biocompatible polar aprotic solvent such as N-methy-2-pyrrolidone, wherein the biocompatible polar aprotic solvent is miscible to disperse in aqueous medium or body fluid, and (c) uncomplexed leuprolide acetate (claims 1, 2, 4-5, 8 & 9) (instant claims 47, 51, 53, 57, 73, lactide:glycolid molar ratio). DUNN further teaches the composition includes the biodegradable thermoplastic polyester in an amount of about 30 wt. % to about 50 wt. % of the composition (col. 2, lines 35-52; claim 6)(instant claims 47, 52, 53, 58 & 73, amount of the thermoplastic biodegradable polymer in the gel). DUNN teaches “The injectable composition is preferably formulated for administration about once per month, about once per three months, or about once per four months to about once per six months. Preferably, the flowable composition is a liquid or a gel composition, suitable for injection into a patient.” [emphasis added](col. 2, lines 25-34)(instant claim 47, “released in to the subject at a therapeutically effective amount for at least about four months.”; instant claim 53, “maintaining a therapeutic level of cetrorelix in a subject for a duration of at least four months”; instant claim 73, “wherein said gel composition is capable of achieving a therapeutic effect within 24 hours and maintaining the therapeutic effect for at least 133 days” (i.e. 4.75 months); instant claims 45, 54, 55).
	DUNN teaches that “The amount of leuprolide acetate incorporated into the flowable, in-situ, solid forming implant depends upon the desired release profile, the concentration of leuprolide acetate required for a biological effect, and the length of time that the leuprolide acetate has to be released for treatment. There is no critical upper limit on the amount of leuprolide acetate incorporated into the polymer solution except for that of an acceptable solution or dispersion viscosity for injection through a syringe needle. The lower limit of leuprolide acetate incorporated into the delivery system is dependent simply upon the activity of the leuprolide acetate and the length of time needed for treatment.” (col. 8, lines 13-24). DUNN teaches treating cancer (claim 28) wherein the cancer is prostate cancer (claim 29) in a human patient (claim 30).
	DADEY teaches a controlled release biodegradable polymer formulation adapted for administering bioactive agents such as therapeutic proteins, the formulation comprising a hydrogel such as a polymerized polyalkyleneglycol diacrylate (i.e. polyacrylate) (see whole document, particularly the abstract; [0006])(instant claims 47, 53 & 73: gel; instant claims 50 & 56: hydrogel). DADEY discloses that:

    PNG
    media_image1.png
    247
    631
    media_image1.png
    Greyscale

DADEY further teaches that their formulation includes a biodegradable polymer such as poly(lactide-glycolide) (PLG) copolymer (or PLGA), an organic solvent that is at least slightly soluble in bodily fluids, and a dehydrated inclusion complex of the bioactive agent within a hydrogel ([0010])(instant claims 47, 53 & 73: PLGA). DADEY teaches the amount of the polymer is “up to about 40-50 wt.% in the organic solvent.” ([0053])(instant claims 47, 52-53, 58 & 73; polymer present in an amount of 10%-50%). DADEY teaches the bioactive agent can include peptides such as leuprolide acetate (a GnRH agonist salt) ([0018]).
	DADEY expressly describes the methods of treatment as follows: “The invention further concerns a method of treatment of a malcondition for which the bioactive agent, such as a macromolecular substance, is effective. The method involves administering the inventive controlled release formulation including the dehydrated hydrogel inclusion complex of the bioactive agent that is medically indicated for treatment, prevention, or palliation of the malcondition, in combination with a biodegradable polymer and an organic solvent, to a patient in need thereof, at a dosage level and for a duration effective to treat, prevent, or palliate the malcondition.” ([0014]).
	DADEY teaches the compositions comprise an ethylene glycol monoacrylate or diacrylate ([0021]), and polymerization results in a multi-dimensional structure also referred to a hydrogels ([0025]) (instant claims 50 & 56). DADEY further teaches that the PLG copolymer refers to poly(lactide-glycolide) polymer formed from monomeric lactide (or lactate) and glycolide (or glycolate) units in a defined molar concentration, typically ranging from about 50-100 mole % lactide ([0031])(instant claims 47, 51, 53, 57 & 73: ratio of lactide:glycolide molar ratio in PLGA polymer).
	DADEY teaches their invention includes microparticles or microspheres ([0029]) (instant claims 6, & 42), and the formulation can be injected into a patient in the form of a bolus which forms a depot of the controlled release formulation in situ through diffusion of the organic solvent into the body fluids and inflow of body fluids into the bolus ([0054]). DADEY teaches that flowable delivery systems such as Atrigel® include a biodegradable polymer, a bioactive agent, and an organic solvent that has at least a very slightly solubility in bodily fluids, the flowable liquid solution is injected into a patient’s body tissues, typically in a single bolus, the organic solvent diffuses into the surrounding body fluids, causing precipitation or gelation of the water-insoluble polymer containing the bioactive agent, and thus forming the controlled release depot which is capable of releasing the bioactive agent over a period of time from about 30 days to about 6 months ([0004]) (instant claims 47-49; capable of releasing said GnRH antagonist for a long term including a period of time ranging from about 1-month to about 6-months).
	The examiner cites ORSOLINI (Australian Patent document AU-A-20437/92 as a translation of WO 1993/01802 A1 (IDS filed 12/01/2020, citation No. 2)) and including the methods described by Korkut et al. for preparation of cetrorelix loaded PLGA microparticles, and particularly teaching that “Another advantage is that a particularly high peptide loading can be achieved, amounting to 5, 10 or 20% in weight, or even higher, depending on conditions.” (p. 7, lines 8-11).
	Riessmann et al. teaches cetrorelix as a therapeutic active agent for the treatment of prostate cancer (see whole document), particularly that “Because of  a strong suppression of sex-steroids, Cetrorelix can be utilized for the treatment of hormone-dependent cancer such as prostate and ovarian cancer. Oncological studies with Cetrorelix have been summarized recently (Schally, 1999b). In prostate cancer patients, treatment with Cetrorelix proved to be clinically effective as evidenced by reduction in serum PSA, regression of metastatic lesions and fast improvement of disease related symptoms, e.g. bone pain, paraesthesia and paraplegia.” (p. 329, col. 2, 5th paragraph). Riessmann et al. further teaches that “For long-term treatment such as for various cancers, a depot formulation is desirable and different approaches toward clinically suitable depot formulation are under evaluation.” (p. 329, col. 2, 6th paragraph).
	Riessmann et al. teaches that “situations where an immediate and dose-dependent suppression of the gonadotropins is required, the drawback of the agonists is in their initial stimulatory effect (2-3 weeks) of chronic exposure before complete suppression can occur. Hence, antagonists which can produce an immediate and dose-related inhibition of gonadotropin release by competitive blockade of the receptors is more desirable (Figure 1).” 

    PNG
    media_image2.png
    612
    980
    media_image2.png
    Greyscale

Leuprolide acetate (DADEY: [0018]) is an LHRH agonist where Riessmann et al. teaches cetrorelix, an LHRH antagonist, as an alternative to LHRH agonist drugs for their immediate inhibition of gonadotropin release (see Figure 1). Thus, Riessmann et al. implicitly teaches Cetrorelix as an improved drug, as compared to LHRH agonist drugs such as leuprolide acetate, for the treatment of prostate cancer (§Introduction & §Prostate Cancer).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Korkut et al. including sustained release PLGA microparticles of cetrorelix for the treatment of prostate cancer, per the teachings of DUNN and DADEY to provide a method for treating prostate cancer over an extended period of time, as suggested by DUNN and DADEY, the cetrorelix having specific advantages over leuprolide, including immediate and dose-dependent suppression of the gonadotropins such as for the treatment of prostate cancer as suggested by Riessmann et al.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention, particularly DUNN & DADEY each teach long term release compositions including peptide drugs, and ORSOLINI teaches a method of making a high-loading PLGA microspheres, the method used by Korkut et al. for production of their PLGA microspheres for treatment of prostate cancer. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
	Applicants argue that “the cited combination of references does not make such a hydrogel composition prima facie obvious to a person skilled in the art. Moreover, the claimed subject matter is characterized by unexpected results.” (p. 13, 2nd paragraph). Applicants further assert that “The rejection is based on an ‘obvious to try’ doctrine long rejected by the Federal Circuit as grounds of obviousness.” (p. 13, 3rd).
	In response the examiner asserts that the rejection is not based on an ‘obvious to try’ doctrine. The cited combination of references clearly does render the claimed hydrogel compositions comprising cetrorelix and PLGA polymer prima facie obvious as the prior art clearly teaches this combination for the long term treatment of prostate cancer, Korkut et al. teaching treatment of prostate cancer with release of cetrorelix from PLGA microparticles for several weeks, DUNN teaching compositions including a GnRH peptide (leuprolide) in combination with PLGA polymer and NMP (organic solvent) for release of the leuprolide over a period of 1-6 months, and DADEY teaching a composition forming a controlled release depot which is capable of releasing the bioactive agent over a period of time from about 30 days to about 6 months, as detailed above. And Riessmann et al. implicitly teaches Cetrorelix as an improved drug, as compared to LHRH agonist drugs such as leuprolide acetate, for the treatment of prostate cancer.
	In response to Applicants arguments directed at the methods of making and that “no reference indicates that cetrorelix and leuprolide would behave similarly if substituted for each other in otherwise identical formulations”1 (pp. 14-15), the instant specification discloses:

    PNG
    media_image3.png
    262
    737
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    314
    735
    media_image4.png
    Greyscale

(pp. 33-34, Table 12). And DUNN discloses that:

    PNG
    media_image5.png
    679
    610
    media_image5.png
    Greyscale

Applicant’s formulation for “Once per month” includes 3 wt.% the drug cetrorelix where DUNN’s formulation for “a one month delivery system” suggests the leuprolide acetate be in an amount of “about 2 wt. % to about 4 wt. % of the composition”. Applicant’s formulation for “Once every 3 months” includes 6 wt. % of the drug cetrorelix where DUNN’s formulation for “a three month delivery system” suggests leuprolide acetate be in an amount of “about 4 wt. % to about 8 wt. %”. So, what Applicants have disclosed does not suggest a distinction over the disclosure of the prior art in terms of the behavior of the drug species cetrorelix vs. leuprolide in terms of amount used to achieve a desired release profile, which clearly suggests a simple substitution of cetrorelix for leuprolide would have been possible.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


*************************************************
	
	Applicants argue that “The formulation of LHRH antagonists is too unpredictable yielding erratic results to impart any reasonable expectation of success in performing the simple exchange suggested by the examiner.” (p. 19, last paragraph through p. 20, 2nd paragraph). Applicants further argue that “The suggested combination has no expectation of success in a highly unpredictable field.” (p. 23, first paragraph).
	In response the examiner argues points to MPEP §2143. 02 stating in part that "Obviousness does not require absolute predictability, however, at least some degree of predictability is required." In the instant case DADEY teaches that "Methods of preparation of these various types of PLG copolymer are well known in the art" ([0032]). Instant claims 47, 53 and 73 require PLGA polymers in a lactide:glycolide ratio of between 50:50 to 80:20 or 100% lactide in an amount of 10-50% by weight of the hydrogel composition. DADEY does not appear to require particles such as microparticles or nanoparticles (see claim 1 therein), but does suggest the physical form of the dehydrated formulation is a particulate form ( claim 11) including microparticles or nanoparticles (claim 12). The instant claims do not require any, or exclude any, particulate form. Thus, it is unclear how Applicants position is relevant to the predictability of the instantly rejected claims. The examiner notes that 17 C.F.R. 1.111 requires, in part, that "The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references." In other words Applicants need to focus on what renders the instantly rejected claims non-obvious over the prior art.
	Applicants further argue that “the examiner stated it would have been prima facie obvious to combine the constituents of the references, but glosses over the fact that some references use microsphere technology (Korkut and Orsolini), and others, such as Dadey, use hydrogel technology (although using leuprolide, a different compound). These technologies are different and not interchangeable. Glossing over the differences between the technologies implies that such are easily interchangeable or that a skilled artisan would consider them so. Nothing is further from the truth.” (p. 20, 3rd paragraph), and argue that “Non-uniformity means unpredictable results.” (in citing Malik), and further cites Park et al. discussing unpredictability in field of injectable long acting PLGA formulations (pp. 20-21).
	In response the examiner again cites Applicants Example 12 disclosing that:
[00161] Poly(DL-lactide-co-glycolide) with 50:50 ratio of lactide to glycolide is dissolved in a suitable solvent to prepare an Atrigel® polymer solution. This solution is filled into a syringe with a female luer lock fitting. Alternatively, Poly(DL-lactide-co-glycolide) with 75:25 ratio of lactide to glycolide is dissolved in a suitable solvent to prepare an Atrigel® polymer solution. In another cetrorelix PLGA gel formulation, Poly(DL-lactide-co-glycolide) with 85:15 ratio of lactide to glycolide is dissolved in a suitable solvent to prepare an Atrigel® polymer solution.
[00162] Each GnRH antagonist (ozarelix, degarelix, cetrorelix, or ganirelex) can be dissolved in water or other solvents and filled into a syringe with a male luer-lock fitting.
[00163] Prior to administration, the two syringes can be coupled, and the contents can be mixed back and forth between the two syringes for multiple cycles. After thorough mixing, the formulation can be drawn back into the syringe with the male coupling.
[00164] Then, the two syringes can be separated and a needle (a 21G needle or smaller) can be attached. The contents of the syringe can then be subcutaneously injected into subjects. A total injection volume can be less than 4 mL. The injection mass may be 0.375 g of the 45 mg formulation once every six months. The injection mass may be 0.500 g of the 30 mg formulation once every four months. The injection mass may be 0.375 g of the 22.5 mg formulation once every three months. The injection mass may be 0.250 g of the 7.5 mg formulation once per month.
Which requires no more than mixing the components (drug, polymer and solvent) in a suitable syringe for injection into the patient. DUNN discloses a similar process in Example 1, including:

    PNG
    media_image6.png
    332
    613
    media_image6.png
    Greyscale

(col. 9, lines 18-29). The examiner does not see anything in the method of making the formulation or in administration that defines the claimed invention over the prior art. Rather the prior art in view of Applicant’s own disclosure suggests that the claimed invention is obvious as the constituent ingredients, amounts and method steps are substantially identical.
	Applicants provide further arguments over “Abarelix” “Degarelix”, particularly arguing that “Only after two years by 2005, the use of abarelix was discontinued in the US due to hypersensitivity reaction in some patients.” (p. 25, paragraphs 3-4). And that “Those skilled in the art recognized the many problems with this dosage including that the lack of a longer-acting formulation was problematic.” (p. 24, lines 18-20).
	In response the examiner has not relied on an abarelix formulation or a degarelix formulation for rejection. And if anything the prior art suggests the expected side-effects of a cetrorelix formulation would have been lower (Korkut et al. teaching “The efficacy of the antagonist SB-75 in inhibiting androgen-dependent dunning prostatic carcinoma and the absence of side effects suggest its possible usefulness for the treatment of hormone-sensitive tumors.” (last 5 lines of abstract). Additionally, the prior art in view of Applicant’s own disclosure suggests that the claimed invention is obvious as the constituent ingredients, amounts and method steps are substantially identical, and resulting in the same extended release profile.
	With respect to the declaration of Richard L. Dunn, Ph.D. (Arguments, p. 22, 3rd paragraph through p. 24), the inventor of Atrigel®, the declaration does not suggest that the drug species cetrorelix would not have been expected to work with Atrigel® technology, rather the declaration suggests that the specificity of the instant claims is lacking because the prior art is crowded and the instantly rejected claims are not limited to a specific formulation. Mr. Dunn does suggest that "the proper selection of which biodegradable polymer to use is critical to the success or failure of the product. The composition and molecular weight of the polymer must be individually determined to provide desired duration of drug release." (item 5). And further that "the biodegradable polymer suitable for one delivery system may not work for the other." (item 7).
	The examiner respectfully maintains that the invention, as currently claimed, is prima facie obvious because the prior art clearly suggests the same components useful for sustained delivery of cetrorelix, as discussed above, and it would have been within the ordinary level of skill in the art to select the proper biodegradable polymer (e.g. PLGA 50:50 to 80:20 or 100% lactide) the proper molecular weight 14,000 Daltons vs. 50,000 Daltons as suggested by the declaration of Richard L. Dunn, Ph.D., discussed above. Additionally, the examiner notes that one of ordinary skill in the art would have clearly recognized the characteristics of biodegradable polyesters, and particularly the hydrophobic/hydrophilic character such as glycolide being more hydrophilic than lactide thus a higher ratio of lactide would have been expected to provide an extended release in an aqueous environment such as bodily fluids (the declaration of Richard L. Dunn, Ph.D., item 5).
	It would have clearly been within the ordinary level of skill in the art to vary parameters known in the prior art to modify the release property of a polyester-based (e.g. PLGA or PLA) peptide drug delivery system such as the polymer molecular weight, for example, Schwach et al. (Applicants IDS filed 07/08/2021, Citation No. 8) directed at biodegradable microparticles for sustained release sustained release of a new GnRH antagonist, and particularly screening of commercial PLGA and formulation technologies (title) teaches characterizing PLGA by average molecular weight, polydispersity (by size exclusion chromatography), as well as considering the DL-lactide/glycolate composition (L/G) as well as the nature of the chain ends (by H-NMR)(§2.3), and finding that "The performance of a peptide-containing bioresorbable long-acting formulation is dependent on three partners who closely interact: the bioresorbable polymer, the peptide, and the formulation technology. The polymer carrier was selected in the poly(DL-lactide-co-glycolide) family since it has proven its biocompatibility and degradability in several pharmaceutical applications, including commercialized peptide drug products like microparticles or implants, e.g. Decapeptyl, Lupron, Zoladex. In this work, fast degrading copolymers with lactide/glycolate composition between 50:50 and 75:25 were preferred (Table 1). The choice was motivated by the propensity of the drug to maintain by itself prolonged duration of action with a single bolus injection. PLGA copolymers selection, which are expected to degrade in several weeks, should therefore not hinder the release of the peptide, and provide additional sustained release to target a 3-month duration of action." (§3.1, 1st paragraph). Schwachet al. further teaches that "Although PLGA are well known products, when combined and processed with peptide/protein drugs, there are still important difficulties in predicting the drug release profile. Therefore, particular attention was paid to PLGA characterization to better correlate with efficacy. (§3.1, 2nd paragraph). Thus, contrary to Applicants position that "When a skilled artisan is confronted with a broad selection, the prior art cannot be silent regarding which parameters are critical, the prior art must provide some direction as to which of many possible choices is likely to be successful." (p. 13, 3rd paragraph). Thus, consistent with the declaration of Richard L. Dunn, Ph.D., one of ordinary skill in the art would have varied the parameters known to effect the release of the drug and reasonably arrived at the claimed invention. Again, MPEP §2143.02 makes clear that "Obviousness does not require absolute predictability, however, at least some degree of predictability is required."

Response to Applicant's Declaration (Richard L. Dunn, Ph.D.) dated 01/03/2022:
	The examiner has fully considered Applicants declaration by Richard L Dunn and has addressed the specifics in the Response to Arguments above. And particularly Mr. Dunn does suggest that "the proper selection of which biodegradable polymer to use is critical to the success or failure of the product. The composition and molecular weight of the polymer must be individually determined to provide desired duration of drug release." (item 5). And further that "the biodegradable polymer suitable for one delivery system may not work for the other." (item 7). The examiner further cites Schwach et al. (Applicants IDS filed 07/08/2021, Citation No. 8) demonstrating that, even in view of difficulties, it would have clearly been within the ordinary level of skill in the art to vary parameters known in the prior art to modify the release property of a polyester-based ( e.g. PLGA or PLA) peptide drug delivery system such as the polymer molecular weight.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 47-49, 51-55, 57-58, 73 and 74 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-51, 65 & 66 of copending Application No. 15/885,464 (hereafter ‘464)(the instant Application is a CIP of ‘464). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter overlaps as discussed below.
	Instant claims 47, 53 and 73 are discussed above.
	Copending ‘464 claim 44 recites a method for extending the release cetrorelix in a subject for a period ranging from about 1 month to about 6 months, the method comprising administering to said subject a composition comprising cetrorelix and a polymer, said polymer comprising or poly-lactic co-glycolic acid (PLGA) in a lactide:glycolide molar ratio between 50:50 and 100:0, wherein cetrorelix is present in an amount of 5%-90% of the mass of said composition, and said polymer is present in an amount of 10%-50% of the mass of said composition.
	The difference between the instantly rejected claims and the claims of copending ‘464 is that the claim of copending ‘464 do not expressly claim extending the release of cetrorelix in a subject for a duration of at least four months, however, ‘464 recites extending the release cetrorelix in a subject for a period ranging from about 1 month to about 6 months which overlaps with the instantly claimed time period.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘464 because the time period of extending the release cetrorelix in a subject recited in the claims of ‘464 overlaps with the time period of the instantly rejected claims. The skilled artisan would have been motivated to modify the claims of copending ‘464 and produce the instantly rejected claim because the more specific time period would more particularly cover the subject matter sought to be protected. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary skill in the art to adjust the release time period given the overlap in the claimed compositions for releasing the cetrorelix active agent.
This is a provisional obviousness-type double patenting rejection.
	Claims 47-49, 51-55, 57-58, 73 and 74 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/880,309 (hereafter ‘309) (‘309 is a CIP if the instant Application) in view of DUNN (6,565,874; published May 2003) and Riessmann et al. (“The LHRH antagonist Cetrorelix: a review,” 2000; European Society of Human Reproduction and Embrology; Human reproduction update, Vol. 6, No. 4, pp. 322-331).
	Instant claims 47, 53 and 73 are discussed above.
	Copending ‘309 claim 1 recites a method for decreasing the level of testosterone in a subject in a cetrorelix treatment comprising administering to the subject a composition of multi-block copolymer, a biocompatible polar aprotic solvent, and cetrorelix, wherein the level of cetrorelix is maintained at more than 2 ng/mL in the subject. Copending ‘309 claim 2 recites the composition releases cetrorelix for three, six, nine or twelve months. Copending ‘309 claim 4 limits the multi-block copolymer to PLGA polymers, and claim 6 limits the aprotic solvent to N-methyl-2-pyrrolidone.
	The difference between the instantly rejected claims and the claims of copending ‘309 is that the claim of copending ‘309 do not expressly claim including a polar aprotic solvent or the level of cetrorelix is maintained at more than 2 ng/mL in the subject, however, ‘309.
	DUNN teaches a polymeric delivery formulation of leuprolide with improved efficacy (see whole document), including a flowable composition suitable for use as a controlled release implant, the composition comprising (a) a biodegradable thermoplastic polymer (PLGA - 50:50 and 75:25, lactide:glycolide), (b) a biocompatible polar aprotic solvent such as N-methy-2-pyrrolidone, wherein the biocompatible polar aprotic solvent is miscible to disperse in aqueous medium or body fluid, and (c) uncomplexed leuprolide acetate, as discussed above and incorporated herein by reference.
	Regarding the level of cetrorelix, including the AUC (claim 8) and the amount, the instantly rejected claims include the same PLGA polymer and cetrorelix for the treatment of the same disease (compare ‘309 claim 14 to instant claim 74), and one of ordinary skill in the art would have optimized the amount of cetrorelix in the dosage form, the release profile including the target [blood] level and the AUC.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘309 because the time period of extending the release cetrorelix in a subject recited in the claims of ‘309 overlaps with the time period of the instantly rejected claims and DUNN clearly teaches a similar dosage form including PLGA and N-methy-2-pyrrolidone. The skilled artisan would have been motivated to modify the claims of copending ‘309 and produce the instantly rejected claim because the more specific time period would more particularly cover the subject matter sought to be protected. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary skill in the art to adjust the release time period given the overlap in the claimed compositions for releasing the cetrorelix active agent.

Response to Arguments:
	Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
	Applicant’s offer to file a Terminal Disclaimer over ‘464 and ‘309 upon indication of allowable claims (p. 11, last paragraph), is acknowledged. Applicant is reminded that the merits of a provisional obviousness-type double patenting rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue. In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966).
Conclusion
	Claims 47-49, 51-55, 57-58, 73 and 74 are pending and have been examined on the merits. Claims 47-49, 51-55, 57-58, 73 and 74  are rejected under 35 U.S.C. 103; and claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 15/885,464 and 16/880,309.  No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619              



/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 p. 15, lines 18-19.